      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 1 of 808




CWASHAR0001597
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 2 of 808




CWASHAR0001598
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 3 of 808




CWASHAR0001599
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 4 of 808




CWASHAR0001600
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 5 of 808




CWASHAR0001601
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 6 of 808




CWASHAR0001602
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 7 of 808




CWASHAR0001603
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 8 of 808




CWASHAR0001604
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 9 of 808




CWASHAR0001605
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 10 of 808




CWASHAR0001606
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 11 of 808




CWASHAR0001607
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 12 of 808




CWASHAR0001608
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 13 of 808




CWASHAR0001609
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 14 of 808




CWASHAR0001610
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 15 of 808




CWASHAR0001611
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 16 of 808




CWASHAR0001612
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 17 of 808




CWASHAR0001613
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 18 of 808




CWASHAR0001614
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 19 of 808




CWASHAR0001615
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 20 of 808




CWASHAR0001616
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 21 of 808




CWASHAR0001617
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 22 of 808




CWASHAR0001618
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 23 of 808




CWASHAR0001619
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 24 of 808




CWASHAR0001620
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 25 of 808




CWASHAR0001621
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 26 of 808




CWASHAR0001622
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 27 of 808




CWASHAR0001623
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 28 of 808




CWASHAR0001624
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 29 of 808




CWASHAR0001625
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 30 of 808




CWASHAR0001626
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 31 of 808




CWASHAR0001627
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 32 of 808




CWASHAR0001628
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 33 of 808




CWASHAR0001629
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 34 of 808




CWASHAR0001630
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 35 of 808




CWASHAR0001631
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 36 of 808




CWASHAR0001632
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 37 of 808




CWASHAR0001633
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 38 of 808




CWASHAR0001634
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 39 of 808




CWASHAR0001635
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 40 of 808




CWASHAR0001636
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 41 of 808




CWASHAR0001637
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 42 of 808




CWASHAR0001638
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 43 of 808




CWASHAR0001639
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 44 of 808




CWASHAR0001640
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 45 of 808




CWASHAR0001641
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 46 of 808




CWASHAR0001642
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 47 of 808




CWASHAR0001643
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 48 of 808




CWASHAR0001644
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 49 of 808




CWASHAR0001645
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 50 of 808




CWASHAR0001646
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 51 of 808




CWASHAR0001647
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 52 of 808




CWASHAR0001648
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 53 of 808




CWASHAR0001649
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 54 of 808




CWASHAR0001650
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 55 of 808




CWASHAR0001651
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 56 of 808




CWASHAR0001652
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 57 of 808




CWASHAR0001653
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 58 of 808




CWASHAR0001654
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 59 of 808




CWASHAR0001655
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 60 of 808




CWASHAR0001656
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 61 of 808




CWASHAR0001657
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 62 of 808




CWASHAR0001658
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 63 of 808




CWASHAR0001659
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 64 of 808




CWASHAR0001660
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 65 of 808




CWASHAR0001661
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 66 of 808




CWASHAR0001662
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 67 of 808




CWASHAR0001663
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 68 of 808




CWASHAR0001664
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 69 of 808




CWASHAR0001665
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 70 of 808




CWASHAR0001666
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 71 of 808




CWASHAR0001667
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 72 of 808




CWASHAR0001668
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 73 of 808




CWASHAR0001669
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 74 of 808




CWASHAR0001670
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 75 of 808




CWASHAR0001671
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 76 of 808




CWASHAR0001672
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 77 of 808




CWASHAR0001673
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 78 of 808




CWASHAR0001674
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 79 of 808




CWASHAR0001675
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 80 of 808




CWASHAR0001676
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 81 of 808




CWASHAR0001677
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 82 of 808




CWASHAR0001678
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 83 of 808




CWASHAR0001679
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 84 of 808




CWASHAR0001680
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 85 of 808




CWASHAR0001681
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 86 of 808




CWASHAR0001682
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 87 of 808




CWASHAR0001683
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 88 of 808




CWASHAR0001684
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 89 of 808




CWASHAR0001685
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 90 of 808




CWASHAR0001686
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 91 of 808




CWASHAR0001687
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 92 of 808




CWASHAR0001688
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 93 of 808




CWASHAR0001689
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 94 of 808




CWASHAR0001690
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 95 of 808




CWASHAR0001691
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 96 of 808




CWASHAR0001692
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 97 of 808




CWASHAR0001693
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 98 of 808




CWASHAR0001694
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 99 of 808




CWASHAR0001695
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 100 of 808




CWASHAR0001696
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 101 of 808




CWASHAR0001697
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 102 of 808




CWASHAR0001698
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 103 of 808




CWASHAR0001699
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 104 of 808




CWASHAR0001700
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 105 of 808




CWASHAR0001701
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 106 of 808




CWASHAR0001702
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 107 of 808




CWASHAR0001703
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 108 of 808




CWASHAR0001704
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 109 of 808




CWASHAR0001705
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 110 of 808




CWASHAR0001706
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 111 of 808




CWASHAR0001707
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 112 of 808




CWASHAR0001708
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 113 of 808




CWASHAR0001709
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 114 of 808




CWASHAR0001710
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 115 of 808




CWASHAR0001711
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 116 of 808




CWASHAR0001712
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 117 of 808




CWASHAR0001713
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 118 of 808




CWASHAR0001714
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 119 of 808




CWASHAR0001715
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 120 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 121 of 808




CWASHAR0001717
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 122 of 808




CWASHAR0001718
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 123 of 808




CWASHAR0001719
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 124 of 808




CWASHAR0001720
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 125 of 808




CWASHAR0001721
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 126 of 808
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 127 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 128 of 808




CWASHAR0001724
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 129 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 130 of 808




CWASHAR0001726
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 131 of 808




CWASHAR0001727
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 132 of 808




CWASHAR0001728
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 133 of 808




CWASHAR0001729
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 134 of 808




CWASHAR0001730
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 135 of 808




CWASHAR0001731
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 136 of 808




CWASHAR0001732
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 137 of 808




CWASHAR0001733
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 138 of 808




CWASHAR0001734
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 139 of 808




CWASHAR0001735
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 140 of 808




CWASHAR0001736
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 141 of 808




CWASHAR0001737
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 142 of 808




CWASHAR0001738
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 143 of 808




CWASHAR0001739
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 144 of 808




CWASHAR0001740
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 145 of 808




CWASHAR0001741
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 146 of 808




CWASHAR0001742
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 147 of 808




CWASHAR0001743
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 148 of 808
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 149 of 808
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 150 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 151 of 808




CWASHAR0001747
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 152 of 808




CWASHAR0001748
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 153 of 808
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 154 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 155 of 808




CWASHAR0001751
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 156 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 157 of 808




CWASHAR0001753
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 158 of 808




CWASHAR0001754
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 159 of 808




CWASHAR0001755
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 160 of 808




CWASHAR0001756
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 161 of 808




CWASHAR0001757
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 162 of 808




CWASHAR0001758
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 163 of 808




CWASHAR0001759
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 164 of 808




CWASHAR0001760
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 165 of 808




CWASHAR0001761
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 166 of 808




CWASHAR0001762
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 167 of 808




CWASHAR0001763
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 168 of 808




CWASHAR0001764
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 169 of 808




CWASHAR0001765
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 170 of 808




CWASHAR0001766
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 171 of 808




CWASHAR0001767
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 172 of 808




CWASHAR0001768
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 173 of 808




CWASHAR0001769
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 174 of 808




CWASHAR0001770
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 175 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 176 of 808




CWASHAR0001772
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 177 of 808




CWASHAR0001773
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 178 of 808




CWASHAR0001774
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 179 of 808




CWASHAR0001775
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 180 of 808




CWASHAR0001776
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 181 of 808




CWASHAR0001777
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 182 of 808




CWASHAR0001778
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 183 of 808




CWASHAR0001779
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 184 of 808




CWASHAR0001780
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 185 of 808




CWASHAR0001781
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 186 of 808




CWASHAR0001782
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 187 of 808




CWASHAR0001783
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 188 of 808




CWASHAR0001784
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 189 of 808




CWASHAR0001785
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 190 of 808




CWASHAR0001786
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 191 of 808




CWASHAR0001787
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 192 of 808




CWASHAR0001788
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 193 of 808




CWASHAR0001789
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 194 of 808




CWASHAR0001790
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 195 of 808




CWASHAR0001791
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 196 of 808




CWASHAR0001792
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 197 of 808




CWASHAR0001793
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 198 of 808




CWASHAR0001794
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 199 of 808




CWASHAR0001795
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 200 of 808




CWASHAR0001796
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 201 of 808




CWASHAR0001797
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 202 of 808




CWASHAR0001798
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 203 of 808




CWASHAR0001799
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 204 of 808




CWASHAR0001800
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 205 of 808




CWASHAR0001801
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 206 of 808




CWASHAR0001802
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 207 of 808




CWASHAR0001803
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 208 of 808




CWASHAR0001804
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 209 of 808




CWASHAR0001805
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 210 of 808




CWASHAR0001806
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 211 of 808




CWASHAR0001807
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 212 of 808




CWASHAR0001808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 213 of 808




CWASHAR0001809
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 214 of 808




CWASHAR0001810
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 215 of 808




CWASHAR0001811
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 216 of 808




CWASHAR0001812
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 217 of 808




CWASHAR0001813
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 218 of 808




CWASHAR0001814
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 219 of 808




CWASHAR0001815
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 220 of 808




CWASHAR0001816
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 221 of 808




CWASHAR0001817
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 222 of 808




CWASHAR0001818
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 223 of 808




CWASHAR0001819
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 224 of 808




CWASHAR0001820
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 225 of 808




CWASHAR0001821
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 226 of 808




CWASHAR0001822
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 227 of 808




CWASHAR0001823
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 228 of 808




CWASHAR0001824
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 229 of 808




CWASHAR0001825
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 230 of 808




CWASHAR0001826
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 231 of 808




CWASHAR0001827
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 232 of 808




CWASHAR0001828
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 233 of 808




CWASHAR0001829
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 234 of 808




CWASHAR0001830
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 235 of 808




CWASHAR0001831
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 236 of 808




CWASHAR0001832
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 237 of 808




CWASHAR0001833
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 238 of 808




CWASHAR0001834
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 239 of 808




CWASHAR0001835
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 240 of 808




CWASHAR0001836
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 241 of 808




CWASHAR0001837
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 242 of 808




CWASHAR0001838
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 243 of 808




CWASHAR0001839
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 244 of 808




CWASHAR0001840
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 245 of 808




CWASHAR0001841
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 246 of 808




CWASHAR0001842
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 247 of 808




CWASHAR0001843
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 248 of 808




CWASHAR0001844
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 249 of 808




CWASHAR0001845
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 250 of 808




CWASHAR0001846
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 251 of 808




CWASHAR0001847
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 252 of 808




CWASHAR0001848
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 253 of 808




CWASHAR0001849
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 254 of 808




CWASHAR0001850
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 255 of 808




CWASHAR0001851
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 256 of 808




CWASHAR0001852
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 257 of 808




CWASHAR0001853
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 258 of 808




CWASHAR0001854
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 259 of 808




CWASHAR0001855
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 260 of 808




CWASHAR0001856
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 261 of 808




CWASHAR0001857
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 262 of 808




CWASHAR0001858
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 263 of 808




CWASHAR0001859
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 264 of 808




CWASHAR0001860
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 265 of 808




CWASHAR0001861
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 266 of 808




CWASHAR0001862
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 267 of 808




CWASHAR0001863
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 268 of 808




CWASHAR0001864
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 269 of 808




CWASHAR0001865
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 270 of 808




CWASHAR0001866
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 271 of 808




CWASHAR0001867
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 272 of 808




CWASHAR0001868
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 273 of 808




CWASHAR0001869
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 274 of 808




CWASHAR0001870
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 275 of 808




CWASHAR0001871
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 276 of 808




CWASHAR0001872
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 277 of 808




CWASHAR0001873
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 278 of 808




CWASHAR0001874
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 279 of 808




CWASHAR0001875
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 280 of 808




CWASHAR0001876
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 281 of 808




CWASHAR0001877
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 282 of 808




CWASHAR0001878
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 283 of 808




CWASHAR0001879
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 284 of 808




CWASHAR0001880
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 285 of 808




CWASHAR0001881
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 286 of 808




CWASHAR0001882
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 287 of 808




CWASHAR0001883
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 288 of 808




CWASHAR0001884
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 289 of 808




CWASHAR0001885
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 290 of 808




CWASHAR0001886
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 291 of 808




CWASHAR0001887
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 292 of 808




CWASHAR0001888
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 293 of 808




CWASHAR0001889
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 294 of 808




CWASHAR0001890
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 295 of 808




CWASHAR0001891
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 296 of 808




CWASHAR0001892
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 297 of 808




CWASHAR0001893
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 298 of 808




CWASHAR0001894
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 299 of 808




CWASHAR0001895
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 300 of 808




CWASHAR0001896
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 301 of 808




CWASHAR0001897
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 302 of 808




CWASHAR0001898
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 303 of 808




CWASHAR0001899
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 304 of 808




CWASHAR0001900
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 305 of 808




CWASHAR0001901
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 306 of 808




CWASHAR0001902
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 307 of 808




CWASHAR0001903
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 308 of 808




CWASHAR0001904
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 309 of 808




CWASHAR0001905
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 310 of 808




CWASHAR0001906
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 311 of 808




CWASHAR0001907
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 312 of 808




CWASHAR0001908
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 313 of 808




CWASHAR0001909
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 314 of 808




CWASHAR0001910
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 315 of 808




CWASHAR0001911
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 316 of 808




CWASHAR0001912
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 317 of 808




CWASHAR0001913
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 318 of 808




CWASHAR0001914
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 319 of 808




CWASHAR0001915
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 320 of 808




CWASHAR0001916
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 321 of 808




CWASHAR0001917
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 322 of 808




CWASHAR0001918
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 323 of 808




CWASHAR0001919
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 324 of 808




CWASHAR0001920
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 325 of 808




CWASHAR0001921
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 326 of 808




CWASHAR0001922
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 327 of 808




CWASHAR0001923
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 328 of 808




CWASHAR0001924
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 329 of 808




CWASHAR0001925
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 330 of 808




CWASHAR0001926
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 331 of 808




CWASHAR0001927
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 332 of 808




CWASHAR0001928
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 333 of 808




CWASHAR0001929
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 334 of 808




CWASHAR0001930
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 335 of 808




CWASHAR0001931
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 336 of 808




CWASHAR0001932
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 337 of 808




CWASHAR0001933
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 338 of 808




CWASHAR0001934
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 339 of 808




CWASHAR0001935
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 340 of 808




CWASHAR0001936
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 341 of 808




CWASHAR0001937
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 342 of 808




CWASHAR0001938
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 343 of 808




CWASHAR0001939
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 344 of 808




CWASHAR0001940
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 345 of 808




CWASHAR0001941
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 346 of 808




CWASHAR0001942
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 347 of 808




CWASHAR0001943
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 348 of 808




CWASHAR0001944
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 349 of 808




CWASHAR0001945
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 350 of 808




CWASHAR0001946
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 351 of 808




CWASHAR0001947
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 352 of 808




CWASHAR0001948
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 353 of 808




CWASHAR0001949
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 354 of 808




CWASHAR0001950
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 355 of 808




CWASHAR0001951
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 356 of 808




CWASHAR0001952
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 357 of 808




CWASHAR0001953
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 358 of 808




CWASHAR0001954
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 359 of 808




CWASHAR0001955
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 360 of 808




CWASHAR0001956
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 361 of 808




CWASHAR0001957
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 362 of 808




CWASHAR0001958
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 363 of 808




CWASHAR0001959
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 364 of 808




CWASHAR0001960
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 365 of 808




CWASHAR0001961
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 366 of 808




CWASHAR0001962
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 367 of 808




CWASHAR0001963
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 368 of 808




CWASHAR0001964
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 369 of 808




CWASHAR0001965
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 370 of 808




CWASHAR0001966
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 371 of 808




CWASHAR0001967
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 372 of 808




CWASHAR0001968
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 373 of 808




CWASHAR0001969
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 374 of 808




CWASHAR0001970
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 375 of 808




CWASHAR0001971
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 376 of 808




CWASHAR0001972
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 377 of 808




CWASHAR0001973
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 378 of 808




CWASHAR0001974
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 379 of 808




CWASHAR0001975
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 380 of 808




CWASHAR0001976
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 381 of 808




CWASHAR0001977
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 382 of 808




CWASHAR0001978
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 383 of 808




CWASHAR0001979
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 384 of 808




CWASHAR0001980
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 385 of 808




CWASHAR0001981
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 386 of 808




CWASHAR0001982
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 387 of 808




CWASHAR0001983
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 388 of 808




CWASHAR0001984
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 389 of 808




CWASHAR0001985
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 390 of 808




CWASHAR0001986
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 391 of 808




CWASHAR0001987
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 392 of 808




CWASHAR0001988
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 393 of 808




CWASHAR0001989
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 394 of 808




CWASHAR0001990
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 395 of 808




CWASHAR0001991
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 396 of 808




CWASHAR0001992
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 397 of 808




CWASHAR0001993
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 398 of 808




CWASHAR0001994
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 399 of 808




CWASHAR0001995
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 400 of 808




CWASHAR0001996
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 401 of 808




CWASHAR0001997
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 402 of 808




CWASHAR0001998
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 403 of 808




CWASHAR0001999
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 404 of 808




CWASHAR0002000
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 405 of 808




CWASHAR0002001
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 406 of 808




CWASHAR0002002
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 407 of 808




CWASHAR0002003
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 408 of 808




CWASHAR0002004
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 409 of 808




CWASHAR0002005
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 410 of 808




CWASHAR0002006
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 411 of 808




CWASHAR0002007
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 412 of 808




CWASHAR0002008
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 413 of 808




CWASHAR0002009
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 414 of 808




CWASHAR0002010
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 415 of 808




CWASHAR0002011
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 416 of 808




CWASHAR0002012
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 417 of 808




CWASHAR0002013
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 418 of 808




CWASHAR0002014
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 419 of 808




CWASHAR0002015
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 420 of 808




CWASHAR0002016
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 421 of 808




CWASHAR0002017
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 422 of 808




CWASHAR0002018
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 423 of 808




CWASHAR0002019
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 424 of 808




CWASHAR0002020
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 425 of 808




CWASHAR0002021
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 426 of 808




CWASHAR0002022
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 427 of 808




CWASHAR0002023
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 428 of 808




CWASHAR0002024
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 429 of 808




CWASHAR0002025
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 430 of 808




CWASHAR0002026
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 431 of 808




CWASHAR0002027
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 432 of 808




CWASHAR0002028
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 433 of 808




CWASHAR0002029
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 434 of 808




CWASHAR0002030
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 435 of 808




CWASHAR0002031
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 436 of 808




CWASHAR0002032
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 437 of 808




CWASHAR0002033
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 438 of 808




CWASHAR0002034
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 439 of 808




CWASHAR0002035
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 440 of 808




CWASHAR0002036
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 441 of 808




CWASHAR0002037
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 442 of 808




CWASHAR0002038
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 443 of 808




CWASHAR0002039
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 444 of 808




CWASHAR0002040
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 445 of 808




CWASHAR0002041
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 446 of 808




CWASHAR0002042
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 447 of 808




CWASHAR0002043
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 448 of 808




CWASHAR0002044
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 449 of 808




CWASHAR0002045
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 450 of 808




CWASHAR0002046
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 451 of 808




CWASHAR0002047
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 452 of 808




CWASHAR0002048
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 453 of 808




CWASHAR0002049
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 454 of 808




CWASHAR0002050
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 455 of 808




CWASHAR0002051
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 456 of 808




CWASHAR0002052
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 457 of 808




CWASHAR0002053
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 458 of 808




CWASHAR0002054
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 459 of 808




CWASHAR0002055
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 460 of 808




CWASHAR0002056
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 461 of 808




CWASHAR0002057
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 462 of 808




CWASHAR0002058
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 463 of 808




CWASHAR0002059
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 464 of 808




CWASHAR0002060
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 465 of 808




CWASHAR0002061
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 466 of 808




CWASHAR0002062
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 467 of 808




CWASHAR0002063
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 468 of 808




CWASHAR0002064
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 469 of 808




CWASHAR0002065
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 470 of 808




CWASHAR0002066
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 471 of 808




CWASHAR0002067
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 472 of 808




CWASHAR0002068
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 473 of 808




CWASHAR0002069
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 474 of 808




CWASHAR0002070
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 475 of 808




CWASHAR0002071
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 476 of 808




CWASHAR0002072
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 477 of 808




CWASHAR0002073
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 478 of 808




CWASHAR0002074
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 479 of 808




CWASHAR0002075
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 480 of 808




CWASHAR0002076
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 481 of 808




CWASHAR0002077
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 482 of 808




CWASHAR0002078
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 483 of 808




CWASHAR0002079
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 484 of 808




CWASHAR0002080
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 485 of 808




CWASHAR0002081
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 486 of 808




CWASHAR0002082
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 487 of 808




CWASHAR0002083
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 488 of 808




CWASHAR0002084
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 489 of 808




CWASHAR0002085
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 490 of 808




CWASHAR0002086
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 491 of 808




CWASHAR0002087
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 492 of 808




CWASHAR0002088
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 493 of 808




CWASHAR0002089
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 494 of 808




CWASHAR0002090
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 495 of 808




CWASHAR0002091
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 496 of 808




CWASHAR0002092
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 497 of 808




CWASHAR0002093
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 498 of 808




CWASHAR0002094
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 499 of 808




CWASHAR0002095
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 500 of 808




CWASHAR0002096
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 501 of 808




CWASHAR0002097
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 502 of 808




CWASHAR0002098
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 503 of 808




CWASHAR0002099
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 504 of 808




CWASHAR0002100
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 505 of 808




CWASHAR0002101
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 506 of 808




CWASHAR0002102
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 507 of 808




CWASHAR0002103
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 508 of 808




CWASHAR0002104
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 509 of 808




CWASHAR0002105
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 510 of 808




CWASHAR0002106
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 511 of 808




CWASHAR0002107
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 512 of 808




CWASHAR0002108
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 513 of 808




CWASHAR0002109
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 514 of 808




CWASHAR0002110
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 515 of 808




CWASHAR0002111
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 516 of 808




CWASHAR0002112
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 517 of 808




CWASHAR0002113
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 518 of 808




CWASHAR0002114
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 519 of 808




CWASHAR0002115
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 520 of 808




CWASHAR0002116
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 521 of 808




CWASHAR0002117
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 522 of 808




CWASHAR0002118
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 523 of 808




CWASHAR0002119
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 524 of 808




CWASHAR0002120
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 525 of 808




CWASHAR0002121
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 526 of 808




CWASHAR0002122
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 527 of 808




CWASHAR0002123
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 528 of 808




CWASHAR0002124
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 529 of 808




CWASHAR0002125
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 530 of 808




CWASHAR0002126
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 531 of 808




CWASHAR0002127
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 532 of 808




CWASHAR0002128
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 533 of 808




CWASHAR0002129
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 534 of 808




CWASHAR0002130
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 535 of 808




CWASHAR0002131
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 536 of 808




CWASHAR0002132
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 537 of 808




CWASHAR0002133
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 538 of 808




CWASHAR0002134
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 539 of 808




CWASHAR0002135
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 540 of 808




CWASHAR0002136
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 541 of 808




CWASHAR0002137
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 542 of 808




CWASHAR0002138
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 543 of 808




CWASHAR0002139
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 544 of 808




CWASHAR0002140
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 545 of 808




CWASHAR0002141
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 546 of 808




CWASHAR0002142
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 547 of 808




CWASHAR0002143
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 548 of 808




CWASHAR0002144
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 549 of 808




CWASHAR0002145
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 550 of 808




CWASHAR0002146
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 551 of 808




CWASHAR0002147
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 552 of 808




CWASHAR0002148
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 553 of 808




CWASHAR0002149
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 554 of 808




CWASHAR0002150
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 555 of 808




CWASHAR0002151
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 556 of 808




CWASHAR0002152
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 557 of 808




CWASHAR0002153
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 558 of 808




CWASHAR0002154
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 559 of 808




CWASHAR0002155
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 560 of 808




CWASHAR0002156
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 561 of 808




CWASHAR0002157
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 562 of 808




CWASHAR0002158
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 563 of 808




CWASHAR0002159
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 564 of 808




CWASHAR0002160
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 565 of 808




CWASHAR0002161
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 566 of 808




CWASHAR0002162
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 567 of 808




CWASHAR0002163
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 568 of 808




CWASHAR0002164
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 569 of 808




CWASHAR0002165
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 570 of 808




CWASHAR0002166
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 571 of 808




CWASHAR0002167
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 572 of 808




CWASHAR0002168
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 573 of 808




CWASHAR0002169
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 574 of 808




CWASHAR0002170
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 575 of 808




CWASHAR0002171
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 576 of 808




CWASHAR0002172
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 577 of 808




CWASHAR0002173
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 578 of 808




CWASHAR0002174
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 579 of 808




CWASHAR0002175
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 580 of 808




CWASHAR0002176
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 581 of 808




CWASHAR0002177
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 582 of 808




CWASHAR0002178
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 583 of 808




CWASHAR0002179
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 584 of 808




CWASHAR0002180
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 585 of 808




CWASHAR0002181
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 586 of 808




CWASHAR0002182
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 587 of 808




CWASHAR0002183
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 588 of 808




CWASHAR0002184
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 589 of 808




CWASHAR0002185
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 590 of 808




CWASHAR0002186
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 591 of 808




CWASHAR0002187
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 592 of 808




CWASHAR0002188
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 593 of 808




CWASHAR0002189
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 594 of 808




CWASHAR0002190
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 595 of 808




CWASHAR0002191
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 596 of 808




CWASHAR0002192
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 597 of 808




CWASHAR0002193
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 598 of 808




CWASHAR0002194
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 599 of 808




CWASHAR0002195
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 600 of 808




CWASHAR0002196
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 601 of 808




CWASHAR0002197
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 602 of 808




CWASHAR0002198
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 603 of 808




CWASHAR0002199
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 604 of 808




CWASHAR0002200
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 605 of 808




CWASHAR0002201
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 606 of 808




CWASHAR0002202
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 607 of 808




CWASHAR0002203
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 608 of 808




CWASHAR0002204
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 609 of 808




CWASHAR0002205
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 610 of 808




CWASHAR0002206
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 611 of 808




CWASHAR0002207
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 612 of 808




CWASHAR0002208
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 613 of 808




CWASHAR0002209
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 614 of 808




CWASHAR0002210
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 615 of 808




CWASHAR0002211
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 616 of 808




CWASHAR0002212
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 617 of 808




CWASHAR0002213
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 618 of 808




CWASHAR0002214
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 619 of 808




CWASHAR0002215
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 620 of 808




CWASHAR0002216
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 621 of 808




CWASHAR0002217
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 622 of 808




CWASHAR0002218
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 623 of 808




CWASHAR0002219
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 624 of 808




CWASHAR0002220
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 625 of 808




CWASHAR0002221
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 626 of 808




CWASHAR0002222
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 627 of 808




CWASHAR0002223
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 628 of 808




CWASHAR0002224
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 629 of 808




CWASHAR0002225
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 630 of 808




CWASHAR0002226
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 631 of 808




CWASHAR0002227
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 632 of 808




CWASHAR0002228
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 633 of 808




CWASHAR0002229
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 634 of 808




CWASHAR0002230
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 635 of 808




CWASHAR0002231
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 636 of 808




CWASHAR0002232
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 637 of 808




CWASHAR0002233
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 638 of 808




CWASHAR0002234
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 639 of 808




CWASHAR0002235
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 640 of 808




CWASHAR0002236
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 641 of 808




CWASHAR0002237
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 642 of 808




CWASHAR0002238
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 643 of 808




CWASHAR0002239
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 644 of 808




CWASHAR0002240
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 645 of 808




CWASHAR0002241
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 646 of 808




CWASHAR0002242
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 647 of 808




CWASHAR0002243
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 648 of 808




CWASHAR0002244
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 649 of 808




CWASHAR0002245
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 650 of 808




CWASHAR0002246
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 651 of 808




CWASHAR0002247
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 652 of 808




CWASHAR0002248
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 653 of 808




CWASHAR0002249
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 654 of 808




CWASHAR0002250
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 655 of 808




CWASHAR0002251
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 656 of 808




CWASHAR0002252
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 657 of 808




CWASHAR0002253
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 658 of 808




CWASHAR0002254
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 659 of 808




CWASHAR0002255
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 660 of 808




CWASHAR0002256
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 661 of 808




CWASHAR0002257
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 662 of 808




CWASHAR0002258
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 663 of 808




CWASHAR0002259
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 664 of 808




CWASHAR0002260
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 665 of 808




CWASHAR0002261
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 666 of 808




CWASHAR0002262
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 667 of 808




CWASHAR0002263
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 668 of 808




CWASHAR0002264
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 669 of 808




CWASHAR0002265
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 670 of 808




CWASHAR0002266
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 671 of 808




CWASHAR0002267
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 672 of 808




CWASHAR0002268
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 673 of 808




CWASHAR0002269
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 674 of 808




CWASHAR0002270
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 675 of 808




CWASHAR0002271
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 676 of 808




CWASHAR0002272
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 677 of 808




CWASHAR0002273
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 678 of 808




CWASHAR0002274
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 679 of 808




CWASHAR0002275
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 680 of 808




CWASHAR0002276
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 681 of 808




CWASHAR0002277
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 682 of 808




CWASHAR0002278
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 683 of 808




CWASHAR0002279
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 684 of 808




CWASHAR0002280
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 685 of 808




CWASHAR0002281
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 686 of 808




CWASHAR0002282
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 687 of 808




CWASHAR0002283
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 688 of 808




CWASHAR0002284
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 689 of 808




CWASHAR0002285
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 690 of 808




CWASHAR0002286
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 691 of 808




CWASHAR0002287
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 692 of 808




CWASHAR0002288
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 693 of 808




CWASHAR0002289
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 694 of 808




CWASHAR0002290
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 695 of 808




CWASHAR0002291
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 696 of 808




CWASHAR0002292
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 697 of 808




CWASHAR0002293
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 698 of 808




CWASHAR0002294
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 699 of 808




CWASHAR0002295
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 700 of 808




CWASHAR0002296
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 701 of 808




CWASHAR0002297
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 702 of 808




CWASHAR0002298
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 703 of 808




CWASHAR0002299
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 704 of 808




CWASHAR0002300
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 705 of 808




CWASHAR0002301
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 706 of 808




CWASHAR0002302
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 707 of 808




CWASHAR0002303
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 708 of 808




CWASHAR0002304
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 709 of 808




CWASHAR0002305
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 710 of 808




CWASHAR0002306
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 711 of 808




CWASHAR0002307
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 712 of 808




CWASHAR0002308
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 713 of 808




CWASHAR0002309
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 714 of 808




CWASHAR0002310
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 715 of 808




CWASHAR0002311
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 716 of 808




CWASHAR0002312
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 717 of 808




CWASHAR0002313
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 718 of 808




CWASHAR0002314
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 719 of 808




CWASHAR0002315
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 720 of 808




CWASHAR0002316
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 721 of 808




CWASHAR0002317
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 722 of 808




CWASHAR0002318
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 723 of 808




CWASHAR0002319
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 724 of 808




CWASHAR0002320
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 725 of 808




CWASHAR0002321
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 726 of 808




CWASHAR0002322
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 727 of 808




CWASHAR0002323
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 728 of 808




CWASHAR0002324
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 729 of 808




CWASHAR0002325
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 730 of 808




CWASHAR0002326
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 731 of 808




CWASHAR0002327
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 732 of 808




CWASHAR0002328
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 733 of 808




CWASHAR0002329
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 734 of 808




CWASHAR0002330
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 735 of 808




CWASHAR0002331
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 736 of 808




CWASHAR0002332
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 737 of 808




CWASHAR0002333
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 738 of 808




CWASHAR0002334
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 739 of 808




CWASHAR0002335
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 740 of 808




CWASHAR0002336
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 741 of 808




CWASHAR0002337
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 742 of 808




CWASHAR0002338
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 743 of 808




CWASHAR0002339
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 744 of 808




CWASHAR0002340
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 745 of 808




CWASHAR0002341
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 746 of 808




CWASHAR0002342
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 747 of 808




CWASHAR0002343
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 748 of 808




CWASHAR0002344
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 749 of 808




CWASHAR0002345
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 750 of 808




CWASHAR0002346
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 751 of 808




CWASHAR0002347
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 752 of 808
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 753 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 754 of 808




CWASHAR0002350
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 755 of 808




CWASHAR0002351
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 756 of 808




CWASHAR0002352
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 757 of 808




CWASHAR0002353
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 758 of 808




CWASHAR0002354
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 759 of 808
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 760 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 761 of 808




CWASHAR0002357
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 762 of 808




CWASHAR0002358
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 763 of 808




CWASHAR0002359
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 764 of 808




CWASHAR0002360
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 765 of 808




CWASHAR0002361
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 766 of 808




CWASHAR0002362
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 767 of 808




CWASHAR0002363
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 768 of 808




CWASHAR0002364
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 769 of 808




CWASHAR0002365
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 770 of 808




CWASHAR0002366
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 771 of 808




CWASHAR0002367
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 772 of 808




CWASHAR0002368
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 773 of 808
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 774 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 775 of 808




CWASHAR0002371
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 776 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 777 of 808




CWASHAR0002373
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 778 of 808




CWASHAR0002375
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 779 of 808




CWASHAR0002376
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 780 of 808




CWASHAR0002377
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 781 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 782 of 808




CWASHAR0002379
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 783 of 808




CWASHAR0002382
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 784 of 808




CWASHAR0002384
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 785 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 786 of 808




CWASHAR0002386
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 787 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 788 of 808




CWASHAR0002388
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 789 of 808
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 790 of 808
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 791 of 808




CWASHAR0002391
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 792 of 808




CWASHAR0002393
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 793 of 808




CWASHAR0002394
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 794 of 808




CWASHAR0002395
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 795 of 808




CWASHAR0002396
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 796 of 808




CWASHAR0002397
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 797 of 808




CWASHAR0002398
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 798 of 808




CWASHAR0002399
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 799 of 808




CWASHAR0002400
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 800 of 808




CWASHAR0002401
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 801 of 808




CWASHAR0002402
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 802 of 808




CWASHAR0002403
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 803 of 808




CWASHAR0002404
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 804 of 808




CWASHAR0002405
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 805 of 808




CWASHAR0002406
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 806 of 808




CWASHAR0002407
      Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 807 of 808




CWASHAR0002408
Case 2:20-cv-00111-RAJ Document 107-11 Filed 09/23/20 Page 808 of 808
